DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/02/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the oblong hole" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “an oblong hole of the lock unit”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 9,061,410, “Zhou”)
Regarding claim 1, Zhou discloses a tool-holding device (Figs. 10-13) for holding a tool (1), with a retaining unit (10, 11, 12, col. 7 line 1-6) and with a lock unit (8, a fastening piece), wherein the lock unit can be transferred from a receiving position (a position separated from the locking shaft 10) into a fixing position (Fig. 11) and the retaining unit comprises a receiving section (61’, a hollow cavity) for holding the lock unit at least in sections, and the lock unit comprises a tool-holding section (82, 83; a flange portion and a boss) for a pre-positioned holding of a tool, wherein the tool- holding section holds the tool, prior to transferring the lock unit into the fixing position, independently and self-lockingly in position. (the tool is self-lockingly because it can not rotate relative to the boss 83 on the locking unit. This is generally known to one having ordinary skill in the art. For example, see Fig. 3 and col. 5 lines 11-34 of US Patent No. 9,486,934 to Zhou.)
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “a tool holding device for holding a tool on a cable processing machine”, it is noted that the prior art used in the rejection is capable of being used for this function. The power tool (100) discloses by Zhou et al. can be used for processing a cable. Therefore, the power tool is a cable processing machine.
Regarding claim 10, Zhou discloses The tool-holding device Claim 1, wherein an unlocking device (2”, a spanner, col.  7 lines 36-40, Fig. 11) for unlocking the lock unit is present, and the unlocking device is designed to transfer the lock unit from the fixing position into the receiving position. (col. 8 lines 9-27)
Regarding claim 13, Zhou discloses a cable processing machine with a tool-holding device according to claim 1. 
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “a cable processing machine” (a machine for processing a cable), it is noted that the prior art used in the rejection is capable of being used for this function. The power tool (100) discloses by Zhou et al. can be used for processing a cable. Therefore, the power tool is a cable processing machine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou.
Regarding claim 14, Zhou discloses the upper end of the locking shaft (10, a part of the retaining unit) is connected with the output shaft (6). Zhou is silent if the retaining unit of the tool-holding device is arranged in a detachable manner.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining unit to be in a detachable manner for convenient maintenance purpose. For example, the connection between the output shaft (6) and the retaining unit (10, 11, 12) can be detachable by thread or outer connection means. In addition, the spanner (2”) can be also detachable from the housing (7) by unfastening the pivot shaft (22) connecting the spanner with the housing (7, Fig. 10, col. 7 lines 41-44)
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CHWEN-WEI SU/Primary Examiner, Art Unit 3722